Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's Remarks filed February 15th, 2022 have been fully considered but they are not persuasive. 
Regarding the objection to the Abstract, Applicant has amended Abstract rendering the objection moot.
Regarding the U.S.C. §103 Rejection for claims 1-6, and 8, Examiner notes the thoroughness of the Applicant’s arguments regarding the combination of Huang (US Publication No. 20160295809) and Chambers (US Patent No. 5553417). 
Applicant notes the section 2143.03 of the MPEP requiring “consideration” of each and every claim feature in an obviousness determination and further stresses that Huang in view of Chambers does not teach “the element of a growing platform having a growing surface that defines an opening to deliver a substantially continuous and laminar flow of air to a plurality of plants.” Applicant then explains the invention of Huang and that Huang does not provide for delivering substantially continuous and laminar flow of air to a plurality of plants or provide any indication that such substantially continuous and laminar flow of air to a plurality of plants would be capable of being provided by at least one opening of a growing surface as recited in claim 1.  Examiner agrees that Huang does not provide indication of a “substantially continuous and laminar flow of air” but clarifies that Huang does teach providing air flow to a plurality of plants as noted in the Non-Final Rejection. 
Applicant then describes how Huang’s flow of cool air does not teach “the at least one growing platform comprising a growing surface defining at least one opening to deliver a substantially continuous and laminar flow of air to a plurality of plants” and that Huang’s flow of hot air does not 
Applicant also notes that the device of Huang has a sharp angle which would affect the laminar flow of air. However, Examiner notes that the angles and dimensions are not given explicitly, and even if they were, it is not a guarantee that the angle itself would cause turbulent flow.
Applicant also argues against the use of Chambers teaching substantially continuous and laminar flow. However, Examiner notes that Chambers teaches the importance of laminar flow and how important nozzle design is in a growth chamber to distribute air accordingly. Therefore, Chambers teaches a technique and a reasonable motivation why one of ordinary skill in the art would want to provide substantially continuous and laminar air flow.
Nevertheless, Examiner maintains rejection of claim 1 because Huang allows for a blower to function in different directions and Chambers teaches why one of ordinary skill in the art would want to provide laminar flow in an apparatus that has a return, a supply, a fan in a similar orientation that would provide airflow as claimed, and a growing platform. 
Regarding the U.S.C. §103 Rejection for claim 7, Applicant notes that Gasmer (US Publication No. 20170142912) does not remedy the deficiencies of Huang and Chambers in view of the previous items addressed above. It is noted that Gasmer was relied upon to read on the specific limitations made in claim 7.
Regarding the U.S.C. §103 Rejection for claims 9 to 14, Applicant the same items the regarding the combination of Huang and Chambers addressed above. Therefore, Applicant's arguments have been fully considered but they are not persuasive. 
Regarding the U.S.C. §103 Rejection for claim 15 to 20, Applicant the same items the regarding the combination of Huang and Chambers addressed above. Therefore, Applicant's arguments have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 to 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Publication No. 20160295809) in view of Chambers (US Publication No. 5553417).
Regarding claim 1, Huang teaches a growing platform system for the optimization of growing conditions associated with a plurality of plants (paragraph 0002, Figure 2), comprising: at least one air supply source (20 or 51); at least one air supply duct (200) selectively attached to the at least one air supply source (20 or 51, annotated Figure 2, paragraph 0057 and 0074); at least one return duct (22) selectively attached to the at least one air supply source (51 or 20, annotated Figure 2, paragraph 0056); and at least one growing platform (10), the at least one growing platform (10) being connected to the at least one air supply source (51 or 20) via the at least one air supply duct (200) or the return duct (22, annotated Figure 2), the at least one growing platform (10) comprising a growing surface (annotated Figure 2) defining at least one opening (100, paragraph 0061: the cool air penetrating each individual fluid-containing cavity 100 of the panel 10) to deliver a … flow of air to a plurality of plants (paragraph 0074), the at least one growing platform being disposed between the at least one air supply duct and the at least one return duct (annotated Figure 2).
However, Huang does not expressly teach to deliver a substantially continuous and laminar flow of air to a plurality of plants.

[AltContent: textbox (Huang: Figures 2 and 8)]
    PNG
    media_image1.png
    587
    436
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    314
    310
    media_image2.png
    Greyscale

Chambers describes that it is known to provide a technique of modifying openings to control the flow of air to produce a substantially continuous and laminar flow of air to a growth chamber (column 1 lines 18 to 33) for controlling the distribution of air across the plenum with minimal pressure drop or variation (abstract).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the teachings of Huang to include the known technique of modifying openings to control the flow of air to produce a substantially continuous and laminar flow of air to a growth chamber in view of the teachings of Chambers for controlling the distribution of air across the plenum with minimal pressure drop or variation.
[AltContent: textbox (Chambers: Figure 1)]For clarity, Huang teaches the structure of the claimed invention and different orientations of the air blower but does not expressly teach a substantially continuous and laminar flow of air. Chambers describes a technique of modifying air openings in order to produce laminar flow over a relatively large area across a panel, specifically for growth chambers (Figure 1). Therefore, it would have been obvious to a person having ordinary skill in the art to apply the technique to the teachings of Huang yielding the predictable result of a substantially continuous and laminar air flow to a plurality of plants.

    PNG
    media_image3.png
    371
    500
    media_image3.png
    Greyscale

Regarding claim 2, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the at least one growing platform (Huang: 10, annotated Figure 2) is substantially rectangular in shape (Huang: paragraph 0058: two planar planting racks).
Regarding claim 3, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein in the plurality of plants is selected from the group consisting of trees, vegetable and fruit-bearing plants, flowering and non-flowering plants, shrubs, bushes, cacti herbs, grasses, ferns, mosses, weeds, and combinations thereof (Huang: paragraph 0002, MPEP §2131.02 III).
Regarding claim 4, as applied to claim 3, the combined teachings teach the invention as described above and further teach wherein the flowering plants are cannabis plants (Huang: paragraph 0002, MPEP §2131.02 III).
Regarding claim 5, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the plurality of openings (Huang: paragraph 0061: the cool air penetrating each individual fluid-containing cavity) comprise at least one air channel (Huang: 102) disposed in or on at least one surface of the at least one growing platform (Huang: 10, paragraph 0055 and 0056). 
Regarding claim 6, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the at least one air supply source (Huang: 51 or 20) is selected from the group consisting of a single, dedicated HVAC unit or system, at least one central HVAC unit or system responsible for providing conditioned air flow(s) to a building or dwelling, and combinations thereof (Huang: paragraph 0078 and paragraph 0057: In addition, the air blower 20 is further coupled to the air conditioner 21).
Regarding claim 8, as applied to claim 1, the combined teachings teach the invention as described above and further teach further comprising at least one plenum (Huang: 102), the at least one plenum being selectively attached to the at least one air supply source (Huang: 21) and the at least one air supply duct (Huang: 200, annotated Figure 2).
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Publication No. 20160295809) in view of Chambers (US Publication No. 5553417) as applied to claim 1 in further view of Gasmer (US Publication No. 20170142912).
Regarding claim 7, the combined teachings teach the invention as described above but do not expressly teach wherein the flow of air is emitted from the plurality of openings at a velocity of less than 150 feet per second.
Gasmer teaches wherein the flow of air is emitted from the plurality of openings at a velocity of less than 150 feet per second (paragraphs 0056 to 0058: 1.5 FPM) to pump fresh air under the plant canopy to mitigate moisture development, maintain or restore optimal CO2 levels, or both (paragraph 0061).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include the wherein the flow of air is emitted from the plurality of openings at a velocity of less than 150 feet per second in view of the teachings of Gasmer to pump fresh air under the plant canopy to mitigate moisture development, maintain or restore optimal CO2 levels, or both.
[AltContent: textbox (Gasmer: Figure 1)]
    PNG
    media_image4.png
    706
    462
    media_image4.png
    Greyscale

Claims 9 to 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Publication No. 20160295809) in view of Chambers (US Publication No. 5553417).
Regarding claim 9, Huang teaches a plant growing platform (paragraph 0002, annotated Figure 2), comprising: a base (10) having a growing surface (100) configured to receive and support one or more plant (annotated Figure 2), the base (10) comprising at least one opening (110) through the growing surface (100) and disposed within a growing region of the growing surface (100, Figure 5) for the emission (paragraph 0061: the cool air penetrating each individual fluid-containing cavity, Figure 8 teaches the cavities would act as outlets) of a… flow of air to a plurality of plants, the base (10) defining a plenum (102, paragraph 0063) configured to supply air to the opening(s) (Figure 8 teaches the cavities would act as outlets), and an inlet port communicating with the plenum (annotated Figure 2), the inlet port configured to receive a source of air from at least one air supply source (51 or 20) via at least one air supply duct (annotated Figure 2).
However, Huang does not expressly teach of a substantially continuous and laminar flow of air to a plurality of plants. 
Chambers describes a technique of modifying openings to control the flow of air to produce a substantially continuous and laminar flow of air to a growth chamber (column 1 lines 18 to 33) for controlling the distribution of air across the plenum with minimal pressure drop or variation (abstract).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the teachings of Huang to include the known technique of modifying openings to control the flow of air to produce a substantially continuous and laminar flow of air to a growth chamber in view of the teachings of Chambers for controlling the distribution of air across the plenum with minimal pressure drop or variation.
For clarity, Huang teaches the structure of the claimed invention and different orientations of the air blower but does not expressly teach a substantially continuous and laminar flow of air. Chambers describes a technique of modifying air openings in order to produce laminar flow over a relatively large area across a panel, specifically for growth chambers (Figure 1). Therefore, it would have been obvious to a person having ordinary skill in the art to apply the technique to the teachings of Huang yielding the predictable result of a substantially continuous and laminar air flow to a plurality of plants.
Regarding claim 10, as applied to claim 9, the combined teachings teach the invention as described above and further teach wherein the at least one opening (Huang: paragraph 0061: the cool air penetrating each individual fluid-containing cavity) comprise at least one air channel (Huang: 102) disposed in or on at least one surface of the plant growing platform (Huang: 10, paragraph 0055 and 0056).
Regarding claim 11, as applied to claim 9, the combined teachings teach the invention as described above and further teach wherein the at least one air supply source (Huang: 51 or 20) is selected from the group consisting of a single, dedicated HVAC unit or system, at least one central HVAC unit or system responsible for providing conditioned air flow(s) to a building or dwelling, and combinations thereof (Huang: paragraph 0078 and paragraph 0057: In addition, the air blower 20 is further coupled to the air conditioner 21).
Regarding claim 12, as applied to claim 9, the combined teachings teach the invention as described above and further teach wherein the at least one growing platform (Huang: 10, annotated Figure 2) is substantially rectangular in shape (Huang: paragraph 0058: two planar planting racks).
Regarding claim 13, as applied to claim 9, the combined teachings teach the invention as described above and further teach wherein in the plurality of plants is selected from the group consisting of trees, vegetable and fruit-bearing plants, flowering and non-flowering plants, shrubs, bushes, cacti herbs, grasses, ferns, mosses, weeds, and combinations thereof (Huang: paragraph 0002, MPEP §2131.02 III).
Regarding claim 14, as applied to claim 13, the combined teachings teach the invention as described above and further teach wherein the flowering plants are cannabis plants (Huang: paragraph 0002, MPEP §2131.02 III).
Claims 15 to 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Publication No. 20160295809) in view of Chambers (US Publication No. 5553417).
Regarding claim 15, Huang teaches a method for optimizing the growing and proliferation conditions of a plurality of plants (paragraph 0002, annotated Figure 2), the method comprising the steps of: disposing a plurality of plants (annotated Figure 2) in or on at least one growing surface (100, Figure 5) of a growing platform (10) of a growing platform system (1), the growing platform system (1) comprising: at least one air supply source (20 or 51); at least one air supply duct (200) selectively attached to the at least one air supply source (20 or 51, annotated Figure 2, paragraph 0057 and 0074); at least one return duct (22) selectively attached to the at least one air supply source (51 or 20, annotated Figure 2, paragraph 0056); and the at least one growing platform (10) being connected to the at least one air supply source (51 or 20) via the at least one air supply duct (200) or the air return duct (22, annotated Figure 2), the at least one growing platform (10) comprising a plurality of openings (100, paragraph 0061: the cool air penetrating each individual fluid-containing cavity 100 of the panel 10) through the growing surface (100) to deliver a … flow of air to the plurality of plants (paragraph 0074), the at least one growing platform being disposed between the at least one air supply duct and the at least one return duct (annotated Figure 2); and delivering a … flow of air to the plurality of plants via the growing platform system (paragraph 0074).
However, Huang does not expressly teach to deliver a substantially continuous and laminar flow of air to a plurality of plants.
Chambers describes a technique of modifying openings to control the flow of air to produce a substantially continuous and laminar flow of air to a growth chamber (column 1 lines 18 to 33) for controlling the distribution of air across the plenum with minimal pressure drop or variation (abstract).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the teachings of Huang to include the known technique of modifying openings to control the flow of air to produce a substantially continuous and laminar flow of air to a growth chamber in view of the teachings of Chambers for controlling the distribution of air across the plenum with minimal pressure drop or variation.
For clarity, Huang teaches the structure of the claimed invention and different orientations of the air blower but does not expressly teach a substantially continuous and laminar flow of air. Chambers describes a technique of modifying air openings in order to produce laminar flow over a relatively large area across a panel, specifically for growth chambers (Figure 1). Therefore, it would have been obvious to a person having ordinary skill in the art to apply the technique to the teachings of Huang yielding the predictable result of a substantially continuous and laminar flow of air to the plurality of plants and delivering a substantially continuous and laminar flow of air to the plurality of plants via the growing platform system.
Regarding claim 16, as applied to claim 15, the combined teachings teach the invention as described above and further teach wherein the at least one growing platform (Huang: 10, annotated Figure 2) is substantially rectangular in shape (Huang: paragraph 0058: two planar planting racks).
Regarding claim 17, as applied to claim 15, the combined teachings teach the invention as described above and further teach wherein in the plurality of plants is selected from the group consisting of trees, vegetable and fruit-bearing plants, flowering and non-flowering plants, shrubs, bushes, cacti herbs, grasses, ferns, mosses, weeds, and combinations thereof (Huang: paragraph 0002, MPEP §2131.02 III).
Regarding claim 18, as applied to claim 17, the combined teachings teach the invention as described above and further teach wherein the flowering plants are cannabis plants (Huang: paragraph 0002).
Regarding claim 19, as applied to claim 15, the combined teachings teach the invention as described above and further teach wherein the plurality of openings (Huang: paragraph 0061: the cool air penetrating each individual fluid-containing cavity) comprise at least one air channel (Huang: 102) disposed in or on at least one surface of the at least one growing platform (Huang: 10, paragraph 0055 and 0056). 
Regarding claim 20, as applied to claim 15, the combined teachings teach the invention as described above and further teach wherein the at least one air supply source (Huang: 51 or 20) is selected from the group consisting of a single, dedicated HVAC unit or system, at least one central HVAC unit or system responsible for providing conditioned air flow(s) to a building or dwelling, and combinations thereof (Huang: paragraph 0078 and paragraph 0057: In addition, the air blower 20 is further coupled to the air conditioner 21).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakaminami: (US Publication No. 20170258010) teaches a plant cultivation method and facility.
Gomi (US Publication No. 20180014475) teaches a plant growth apparatus.
	Snyder (US Publication No. 20170354100) teaches a safety grow pod. 
Gagne (US Publication No. 20170223912) teaches system, apparatus, and method for growing marijuana.
Palmieri (US Publication No. 20160066516) teaches secure and externally controllable growing enclosure.
Arbel (US Publication No. 20100257878) teaches a method and system for heating and dehumidifying.
Truhan (US Patent No. 3124903) teaches a controlled environment room system. 
Fogg (US Patent No. 4292762) teaches a modular transportable controlled environment agriculture facility. 
Dufresne (US Publication No. 20180125016) teaches a multi-level horizontal air flow distribution system. 
Wescott (US Publication No. 20140047765) teaches suspended portable garden with greenhouse. 
Nesher (US Patent No. 3303771) teaches a ventilated ceiling construction. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/               Examiner, Art Unit 3762                                                                                                                                                                                         	/MICHAEL G HOANG/               Supervisory Patent Examiner, Art Unit 3762